OPINION — AG — THE STATUTORY PROVISIONS LAST QUOTED, 2 O.S. 1961, 2-4 [2-2-4], AUTHORIZE THE STATE DEPARTMENT OF AGRICULTURE TO INITIATE AND PROSECUTE AN ACTION IN THE APPROPRIATE DISTRICT COURT FOR A COURT ORDER SUCH AS YOU MENTIONED, THAT IS, AN INJUNCTION (1) "REQUIRING OWNERS OF CATTLE IN A COMPULSORY BRUCELLOSIS CONTROL AND ERADICATION AREA THAT HAVE FAILED AND REFUSED TO PRESENT ANIMALS FOR TEST, TO PRESENT SUCH CATTLE IN COMPLIANCE WITH THE REGULATIONS" OF THE STATE BOARD OF AGRICULTURE, AND (2) "RESTRAINING CATTLE OWNERS WHO HAVE NOT TESTED THEIR CATTLE FOR BRUCELLOSIS IN A COMPULSORY CONTROL AND ERADICATION AREA FROM INTERFERING WITH AUTHORIZED AGENTS OF THE DEPARTMENT IN THE GATHERING, TESTING, BRANDING, AND TAGGING OF THEIR CATTLE FOR BRUCELLOSIS". HOWEVER, THE QUESTION AS TO WHETHER SUCH AN ORDER WILL ACTUALLY BE ISSUED IN THE ACTION IS ONE THAT MUST NECESSARILY BE DETERMINED BY THE DISTRICT COURT. CITE:  2 O.S. 1961, 6-122 [2-6-122], 2 O.S. 1961, 6-103 [2-6-103], 2 O.S. 1961, 6-91 [2-6-91], 2 O.S. 1961, 6-100 [2-6-100] (J. H. JOHNSON)